DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of patterning the masking layer to form a cavity opening over the substrate; forming a cavity in the substrate below the cavity opening in the masking layer; and after forming the cavity and the conductive pillars, removing the masking layer, wherein the cavity substrate comprises the substrate; attaching a back surface of a semiconductor device to a bottom surface of the cavity in the cavity substrate, a front surface of the semiconductor device having a contact pad; after placing the semiconductor device in the cavity, forming a molding compound along sidewalls of the semiconductor device, the molding compound extending into the cavity in the substrate; and forming a redistribution structure over the cavity substrate, the 
The following is an examiner's statement of reasons for allowance: Claim 8 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of patterning the masking layer and the substrate to form a cavity extending through the masking layer and into the substrate to form the cavity substrate; attaching a back surface of a semiconductor device to a bottom surface of the cavity in the cavity substrate, a front surface of the semiconductor device having a contact pad; after placing the semiconductor device in the cavity, forming a molding compound along sidewalls of the semiconductor device, the molding compound extending into the cavity such that the molding compound is interposed between the semiconductor device and the substrate and interposed between the semiconductor device and the masking layer; and forming a redistribution structure over the cavity substrate, the molding compound, and the semiconductor device, the redistribution structure comprising a first conductive line coupled to the contact pad and a second conductive line coupled to a first conductive pillar of the conductive pillars.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 15 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of  forming a second masking layer over the first carrier substrate; forming conductive traces over the second masking layer and the conductive pillars, the conductive traces comprising a first conductive trace over the sacrificial conductive region; placing a first substrate over the second masking layer and the conductive traces; removing the first carrier substrate; removing the sacrificial conductive region; removing the first conductive trace to form a cavity in the first substrate; and removing the second masking layer, wherein the cavity substrate comprises the first substrate; attaching a back surface of a semiconductor device to a bottom surface of the cavity in the cavity substrate, a front surface of the semiconductor device having a contact pad; after placing the semiconductor device in the cavity, forming a molding compound along 54Alorney Docket No. TSMP20180073US02 sidewalls of the semiconductor device; and forming a redistribution structure over the cavity substrate, the molding compound, and the semiconductor device, the redistribution structure comprising a conductive line coupled to the contact pad.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-7, 9-14 and 16-20 depend from claim 1, 8 or 15 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chen et al. (US Patent Appl. Pub. No. 2020/0027852 A1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895